59DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 4/23/2021.
Claims 1-17 and 25-26 are pending and have been examined.

Claim Rejections - 35 USC § 112
Previous claim rejections under 35 USC 112 are withdrawn in response to Applicant’s amendments.  

Reasons for Allowance
Claims 1-17 and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although it is generally known the washing machine art to provide a reservoir for storing used tub fluid, as shown by Oda, and to further selectively divert flow of water from a tub to a reservoir, as shown by Aykroyd, the prior art of record does not teach or suggest to perform a rinse step by injecting rinse water onto the laundry in the wash tub, perform a spin step by spinning the wash tub to extract the rinse water from the laundry in the wash tub, determine that the spin step is a final spin step of the washing cycle, and: when rinse water is free of additives, store the rinse water in the reservoir, and in a subsequent washing cycle, fluidly connect the reservoir to the tub and introduce the stored rinse water from the reservoir into the tub, and when the rinse water includes additives, drain the rinse water from the reservoir, fill the reservoir with fresh water, and in the subsequent washing cycle, fluidly connect the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711